Citation Nr: 1230257	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for duodenal ulcer.  

2.  Entitlement to a rating higher than 10 percent prior to October 1, 2010, and higher than 20 percent beginning October 1, 2010, for left ankle sprain residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to December 1974; and from February 1976 to July 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the St. Petersburg, Florida RO which had, and continues to have, jurisdiction over this case.

In July 2010, the Board remanded the matter for further development, including provision to the Veteran of new VA examinations, which were duly performed in October 2010.  No further action to ensure compliance with the Board's July 2010 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a gastroesophageal reflux disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer disability has not been productive of more than moderate disability at any time during the appeal period.

2.  The Veteran's left ankle sprain residuals disability has been productive of pain on use throughout the appeal period, and of range of motion within normal limits until October 1, 2010, when dorsiflexion of the left ankle was found to be limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a duodenal ulcer disability are not met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2011).

2.  The criteria for a rating higher than 10 percent prior to October 1, 2010, and higher than 20 percent beginning October 1, 2010, for a left ankle sprain residuals disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased rating, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This notice was provided to the Veteran in a letter dated in April 2005.  Although notice to the Veteran of how VA determines disability ratings and effective dates was not sent until after the initial adjudication of the claims, the claims were subsequently readjudicated in June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  And no prejudice has been alleged, and none is apparent from the record.  The Board accordingly finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran and his representative prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's VA treatment records.  Also, the Veteran received VA medical examinations in May 2005 and October 2010.  The Board has reviewed the examination reports and finds that they are sufficient to permit fair and equitable consideration of the merits of the issues presented because the examiners reviewed the Veteran's symptoms in detail and in conjunction with the rating criteria, personally examined the Veteran, and provided sufficient information on which to rate the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds that further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Moreover, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  In this regard the Board notes the representative's July 2011 contention that the 2010 ankle examination report was unclear as regards functional limitation due to pain.  However, since the Veteran has already been accorded the highest possible schedular rating, the Board finds that remand for further development would be useless.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Accordingly, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a schedular rating which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 4.3.

I.  Duodenal Ulcer

The Veteran's ulcer disability has been evaluated under the provisions of Diagnostic Code 7305 throughout the appeal period.

VA medical records dating from 2005 chronicle a weight range between 190 to 200 pounds.  The Veteran's weight in August 2004, and when last measured in October 2010, was 192 pounds.  VA medical providers noted that the Veteran's weight of 192 and height of 169 inches corresponds to a BMI of 29; and numerous entries in medical records show that the Veteran has been repeatedly encouraged, throughout the appeal period, to lose weight.

VA medical examination in May 2005 found height of 5 feet, 8 inches, and weight of 190 pounds.  During the examination the Veteran reported that he worked as a letter carrier.  He complained of occasional nausea and vomited, especially when he drank whiskey.  He denied any hematemesis or melena, and said that his weight had been stable for two years.  He reported that he took Mylanta for his stomach complaints, and that he did not take any supplemental iron.  Physical examination found the abdomen to be distended and tympanitic, but there was no tenderness or ulcer disease.  X-rays of the upper gastrointestinal showed some deformity of the duodenal bulb and second portion of the duodenum related to chronic peptic disease, but no signs of active ulcer.    

A Gastroenterology Clinic visit in February 2006 found no weight loss or rectal bleeding.  Remarks in the report of an April 2007 abdominal CT scan was that there was no weight loss, melena, or rectal bleed.

On VA medical examination in October 2010 the Veteran complained of gnawing and burning stomach pains and daily gas.  He also admitted to an episode of hematemesis some two years prior to the examination; and the examiner noted that the Veteran had received emergency room treatment for diverticulitis around that time.  The Veteran reported that he was still working as a letter carrier; and said that he took Mylanta for his stomach complaints.  Physical examination found abdominal tenderness, but no signs of weight loss, malnutrition, or anemia.  Height was 69 inches, and weight was 192 pounds.  X-rays of the abdomen showed no evidence of any abdominal crisis.  Diagnosis was duodenal ulcer, stable and controlled with medications.  The examiner noted that the Veteran denied any recent bleeding or hospitalization related to his ulcer disease, and added that the Veteran's ulcer disease did not prevent the Veteran from sustaining gainful employment in a physical or sedentary setting.   

In a letter in June 2011 the Veteran complained of acid stomach and frequent pain, and of vomiting.

Under the duodenal ulcer provisions of Diagnostic Code 7305, a 20 percent evaluation is warranted where duodenal ulcer is productive of severe symptomatology, including recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or continuous moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305.  A 40 percent evaluation requires impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  Id.  The highest rating of 60 percent is warranted where duodenal ulcer is productive of severe symptomatology; namely, pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.  

As was previously noted, the Veteran's duodenal ulcer is currently rated as 20 percent based on the RO's determination in June 2005 that the Veteran's duodenal ulcer disability picture is consistent with recurring episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or continuous moderate manifestations.  In order to assign the next higher rating of 40 percent, it will be necessary to discuss whether the manifestations of the Veteran's disability constitute impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The Board has carefully considered the Veteran's contentions that he is entitled to an increased rating for his service-connected duodenal ulcer because of his abdominal pain and daily use of antacids.  However, the Veteran does not have secondary anemia or weight loss.  In fact, the Board notes that the Veteran, whose weight has fluctuated between 190 to 200 pounds throughout the appeal period, has been frequently encouraged by VA treatment providers to lose weight.  In addition, there is no record of secondary anemia, and only one record of melena secondary to the Veteran's duodenal ulcer during the appeal period.  Moreover, the Veteran's complaints of abdominal pain and vomiting does not reflect that they are incapacitating and/or are of the frequency and duration required for a 40 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7305.  In other words, the Veteran's subjective complaints are not supported by objective findings of weight loss and anemia, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year.  In this regard the Board notes that the most recent examination in October 2010 found a weight of 192 pounds (corresponding, in this Veteran's case, to a BMI of 28); the same as it was at the beginning of the appeal period in 2004.  

Nor is there clinical evidence of recurrent secondary hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health at any time during the appeal period; which is significant in light of the fact that the Veteran's gastrointestinal health has been closely monitored and documented by healthcare providers throughout the appeal period.  In fact, on VA examination in October 2010 the examiner specifically noted that there was no anemia or malnutrition, and that the Veteran's symptoms were adequately controlled by antacids.  Accordingly, and based on all of the extensive evidence of record, the Board finds that the Veteran's duodenal ulcer disability picture does not more nearly approximate the criteria for a rating of 40 percent or more under Diagnostic Code 7305at any time during the appeal period.  38 C.F.R. § 4.7.  

The Board notes that in a statement in June 2011 the Veteran complained of reflux, acid stomach, and associated breathing problems.  These symptoms will be addressed in the claim for gastroesophageal reflux that has been referred back to the agency of original jurisdiction for adjudication.  

The Board has considered evaluation of the Veteran's duodenal ulcer under other relevant alternative codes.  However, as there is no evidence of adhesion of the peritoneum, gastritis, or operative complications, a higher rating under Diagnostic Codes 7301, 7307, 7309, 7310, and 7348 is not available.  38 C.F.R. § 4.114.

Accordingly, in the absence of secondary anemia and weight loss at any time during the appeal period, or recurrent incapacitating episodes averaging 10 days or more in duration at least 4 or more times a year, the evidence is clearly against the claim, and the benefit of the doubt doctrine is not for application.  

II.  Left Ankle

In a rating decision in May 1978, the RO granted service connection for residuals of left ankle sprain with an evaluation of 10 percent under the provisions of Diagnostic Code 5271.  

In April 2005, the Veteran filed his current claim for an increased rating.  The Veteran's left ankle disability has been evaluated under the provisions of Diagnostic Code 5271 throughout the appeal period.

VA treatment records chronicle complaints, throughout the appeal period, of left ankle pain.  

On VA medical examination in May 2005 the Veteran complained of left ankle pain; particularly at the end of his workday, when the ankle was swollen and more painful.  He reported that he worked as a letter carrier, and denied any locking or giving way, or use of a cane.  He stated that he took Tylenol Extra Strength for relief.  Physical examination found tenderness on palpation of the left ankle joint, both medial and lateral malleoli.  Gait was slightly antalgic, but there was no ankle deformity.  Dorsiflexion was 20 degrees, with pain at 20 degrees; plantar flexion was 45 degree, with no pain.  There was no additional limitation of motion after repetitive movement, and no instability, fatigue, weakness, lack of endurance, incoordination, or edema.  X-rays revealed arthritis of the left ankle.  Diagnosis was residuals of left ankle strain.  

VA Podiatry Clinic records dating from 2005 to 2008 advise of nonantalgic gait; no anterior drawer sign or laxity of the ankle joint; and range of motion within normal limits; but there was pain on manipulation of the calcaneal joint.  X-rays and CT scan of the left ankle in July 2005 revealed severe degenerative changes.  

On neurologic examination in February 2008 gait was normal and there was full strength in the left ankle.  

VA Podiatry Clinic records dated in October 2008 advise of severe arthritis with degenerative changes in both feet.  

VA Podiatry Clinic records dated in 2010 and 2011 advise of bilateral ankle and foot pain, right greater than left.  In January 2010 the Veteran's gait was antalgic.  X-rays in January 2010 showed degenerative changes, but no bony pathology.  VA Podiatry Clinic records dated in May 2010 advise of an aproplulsive gait and diffuse ankle pain secondary to arthritis.  

On VA medical examination in October 2010 the Veteran complained of pain, stiffness, and weakness, but denied any instability or subluxation.  He reported that he was working full time as a mail carrier, and was able to walk about three miles.  He admitted to partial relief with rest and activity modification.  Physical examination found objective evidence of pain with active motion.  Left dorsiflexion was 0 to 10 degrees, and left plantar flexion was 0 to 30 degrees.  X-rays showed normal bilateral ankles with no signs of fracture or dislocation, and moderate hypertrophic changes.  There was no ankylosis.  Diagnosis was mild tibiotalar osteoarthritis, moderate talonavicular arthritis.  The examiner added that the Veteran's left ankle disability would make work duties that entailed heavy labor or rigorous physical exertion challenging, but not impossible.   

In a letter in June 2011 the Veteran complained of increased pain and said that he had not been able to play soccer since the late 1970s.

In a rating decision dated in June 2011, the RO increased rating for the Veteran's service-connected left ankle disability from 10 percent to 20 percent effective October 1, 2010.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The U.S. Court of Appeals for Veterans Claims (Court) has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 pertain to limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing are also related considerations.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Weakness is as important as limitation of motion; thus, a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

Within the musculoskeletal rating schedule, Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is also warranted for ankylosis of the subastragalar or tarsal joint in good weight bearing condition, and a 20 percent rating is appropriate for ankylosis of the subastragalar or tarsal joint in poor weight bearing condition.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  In addition, Diagnostic Code 5279 provides for a 10 percent rating for unilateral or bilateral anterior metatarsalgia (Morton's Disease).  38 C.F.R. § 4.71a, Diagnostic Code 5279.  There is no higher rating under Diagnostic Code 5279.

For VA rating purposes, normal range of motion on the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The rating schedule does not define the terms "moderate," and "marked;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

Based on a full review of the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent prior to October 1, 2010, or a rating in excess of 20 percent for the Veteran's left ankle disability after that date.  

VA treatment records prior to October 1, 2010, advise of left ankle range of motion within normal limits.  The criteria for a higher rating of 20 percent based on marked limitation of motion under Diagnostic Code 5271 were thus not met.  Although there is evidence, prior to October 1, 2010, of left ankle pain and arthritis, a rating for arthritis of 10 percent is available only if evaluation under the assigned rating criteria is leads to a noncompensable rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5003  In this case the Veteran was already assigned a compensable rating for his left ankle disability under Diagnostic Code 5271.  Further, while there are subjective complaints of left ankle pain (DeLuca) prior to October 1, 2010, the Veteran had already been assigned a rating of 10 percent for moderate limitation of motion despite the fact that his left ankle range of motion was within normal limits; and there is no evidence of marked limitation of motion secondary to pain prior to October 1, 2010.  Accordingly, a rating higher than 10 percent prior to October 1, 2010, under the assigned rating criteria is not warranted.

The evidence is also against a rating in excess of 20 percent under the assigned rating criteria after October 1, 2010.  VA examination in October 2010 found dorsiflexion to 10 degrees, and objective evidence of pain on motion; and based on this evidence the RO duly increased the rating to 20 percent, which is the highest possible rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  

The Board has also considered whether a higher rating is available under other applicable codes at any time during the appeal period.  Diagnostic Codes 5270 and 5272 contemplate ankylosis of the ankle and subastragalur or tarsal joints, respectively.  However, there is no evidence of ankylosis of the ankle, subastragalur joint, or tarsal joint at any time during the appeal period.  There is also no evidence of any malunion of the os cacis or astragalus, and no evidence of astragalectomy, so evaluation under Diagnostic Code 5273 or 5274 is not warranted.  Further, while there is evidence of functional loss due to pain on motion (DeLuca), the Veteran has already been assigned, based on the earliest supporting evidence, the highest possible rating of 20 percent for his left ankle disability under the assigned rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Accordingly, based on all of the foregoing, the Board finds that a preponderance of the evidence is against a rating higher than 10 percent prior to October 1, 2010, or a rating in excess of 20 percent since October 1, 2010, and that the record does not demonstrate changes in the Veteran's disability during these time periods that would warrant entitlement to any additional "staged" rating.  

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In Rice v. Shinseki, the Court held that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected).  

The Veteran does not allege, and the evidence does not show, that he is unable to work solely on the basis of his service-connected ulcer and/or left ankle disabilities.  In fact, he has been gainfully employed throughout the appeal period.  Accordingly, the Board finds that a claim for total disability rating for compensation based on individual unemployability is not raised by the record.  











	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 20 percent for duodenal ulcer is denied.

An evaluation in excess of 10 percent prior to October 1, 2010, and 20 percent thereafter, for a left ankle disability, is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


